     Case 1:18-cv-00964-DAD-JDP Document 41 Filed 05/05/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     SEAN MACKINNON,                              Case No. 1:18-cv-00964-DAD-JDP
12                        Plaintiff,                ORDER GRANTING THE UNOPPOSED
                                                    MOTION FOR A STAY AND GRANTING
13                        v.
                                                    THE PARTIES’ STIPULATED BRIEFING
14     C. GRAY, et al.,                             SCHEDULE

15                        Defendants.               ECF Nos. 38, 40

16

17

18            Defendants’ unopposed motion to stay discovery and vacate deadlines, ECF No. 38, is
19   granted. The court will lift the stay on discovery and issue a new scheduling order in the event
20   that defendants’ motion for summary judgment is denied. The parties’ stipulated briefing
21   schedule for summary judgment, ECF No. 40, is granted.
22
     IT IS SO ORDERED.
23

24
     Dated:      May 4, 2020
25                                                     UNITED STATES MAGISTRATE JUDGE
26
27   No. 205.
28
